SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT 2-92948 UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 58 and REGISTRATION STATEMENT (NO. 811-4098) UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 59 VANGUARD CHESTER FUNDS (Exact Name of Registrant as Specified in Declaration of Trust) P.O. Box 2600, Valley Forge, PA 19482 (Address of Principal Executive Office) Registrant’s Telephone Number (610) 669-1000 Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ ] on (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [X ] on August 12, 2013, pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Vanguard Target Retirement Funds Prospectus August 12, 2013 Investor Shares Vanguard Target Retirement Income Fund Investor Shares (VTINX) Vanguard Target Retirement 2010 Fund Investor Shares (VTENX) Vanguard Target Retirement 2015 Fund Investor Shares (VTXVX) Vanguard Target Retirement 2020 Fund Investor Shares (VTWNX) Vanguard Target Retirement 2025 Fund Investor Shares (VTTVX) Vanguard Target Retirement 2030 Fund Investor Shares (VTHRX) Vanguard Target Retirement 2035 Fund Investor Shares (VTTHX) Vanguard Target Retirement 2040 Fund Investor Shares (VFORX) Vanguard Target Retirement 2045 Fund Investor Shares (VTIVX) Vanguard Target Retirement 2050 Fund Investor Shares (VFIFX) Vanguard Target Retirement 2055 Fund Investor Shares (VFFVX) Vanguard Target Retirement 2060 Fund Investor Shares (VTTSX) This prospectus contains financial data for the Funds through the fiscal period ended March 31, 2013 . The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Contents Vanguard Fund Summaries More on the Funds 73 Target Retirement Income Fund 1 The Funds and Vanguard 83 Target Retirement 2010 Fund 7 Investment Advisor 84 Target Retirement 2015 Fund 13 Dividends, Capital Gains, and Taxes 85 Target Retirement 2020 Fund 19 Share Price 87 Target Retirement 2025 Fund 25 Financial Highlights 88 Target Retirement 2030 Fund 31 Investing With Vanguard Target Retirement 2035 Fund 37 Purchasing Shares Target Retirement 2040 Fund 43 Redeeming Shares Target Retirement 2045 Fund 49 Exchanging Shares Target Retirement 2050 Fund 55 Frequent-Trading Limitations Target Retirement 2055 Fund 61 Other Rules You Should Know Target Retirement 2060 Fund 67 Fund and Account Updates Investing in Vanguard Target Retirement Funds 72 Contacting Vanguard Additional Information Glossary of Investment Terms Vanguard Target Retirement Income Fund Investment Objective The Fund seeks to provide current income and some capital appreciation. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Account Service Fee (for fund account balances below $10,000) $20/year Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses None 12b-1 Distribution Fee None Other Expenses None Acquired Fund Fees and Expenses 0.16% Total Annual Fund Operating Expenses 0.16% 1 Example The following example is intended to help you compare the cost of investing in the Fund (based on the fees and expenses of the Acquired Funds) with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Funds shares. This example assumes that the Fund provides a return of 5% a year and that total annual fund operating expenses of the Fund and its underlying funds remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $16 $52 $90 $205 Portfolio Turnover The Fund may pay transaction costs, such as purchase fees, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in more taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the previous expense example, reduce the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 7%. Primary Investment Strategies The Fund invests in other Vanguard mutual funds according to an asset allocation strategy designed for investors currently in retirement. The targeted percentage of the Funds assets allocated to each of the underlying funds is :  Vanguard Total Bond Market II Index F und 39.2%  Vanguard Total Stock Market Index F und 2 1.0%  Vanguard Short-Term Inflation-Protected Securities Index F und 16.8%  Vanguard Total International Bond Index Fund 14.0%  Vanguard Total International Stock Index Fund 9.0% At any given time, the Funds asset allocation may be affected by a variety of factors, such as whether the underlying funds are accepting additional investments. The Funds indirect bond holdings are a diversified mix of short-, intermediate-, and long term U.S. government, U.S. agency, and investment-grade U.S. corporate bonds; inflation-protected public obligations issued by the U.S. Treasury; mortgage-backed and asset-backed securities; and government, agency, corporate, and securitized investment 2 grade foreign bonds issued in currencies other than the U.S. dollar (but hedged by Vanguard to minimize currency exposures
